 
Exhibit 10.1
ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (the "Agreement") is entered into as of the 28th
day of January, 2016, by and among On the Move Corporation, a Nevada corporation
with its principal place of business at 12355 Hagen Ranch Road, Suite 604,
Boynton Beach, Florida  33437 ("Purchaser") on the one part and West Boynton
Auto Service, Inc. d/b/a Hagen Ranch Texaco, a Florida corporation ("Hagen
Ranch"), Spanish River Service, Inc. d/b/a/ Jupiter Farms Chevron, a Florida
corporation ("Jupiter Farms"), and Seeliva Industries, Inc., a Florida
corporation, d/b/a Wellington BP ("Wellington"), all have a principal office at
12355 Hagen Ranch Road, Suite 604, Boynton Beach, Florida 33437 (Hagen Ranch,
Jupiter Farms and Wellington are referred to collectively as "Sellers") and
individually, a "Seller"), on the other part.
W I T N E S S E T H:
WHEREAS, Sellers presently own and operate various retail convenience stores
(the "Stores"), which include the retail sale of motor fuels, at various
locations in Florida (the "Business"); and
WHEREAS, the Stores are leased by the respective Sellers at the locations (the
"Locations") as shown on Schedule A; and
WHEREAS, Purchaser desires to purchase from each applicable Seller, and each
applicable Seller desires to sell to Purchaser, certain personal including
inventory and the goodwill associated with the Business (the "Acquired Assets");
ARTICLE 1.
PURCHASE OF PERSONAL PROPERTY
1.1.            Purchase of Personal Property.  At the Closing (defined below),
and subject to the terms and conditions of this Agreement, Sellers agree to
sell, transfer and deliver to Purchaser, and Purchaser agrees to purchase from
Sellers, the Acquired Assets at the Locations of Sellers, other than real estate
and appurtenant fixtures, free and clear of all liens, interests, rights,
claims, encumbrances and restrictions of any kind. The Acquired Assets include
certain tangible and intangible assets of Sellers as set forth in the Schedules
and shall be transferred by certificate of title or by bill of sale, as
appropriate.
1.2.            Purchase Price.
1.2.1.            The aggregate purchase price ("Purchase Price") for the
Acquired Assets (exclusive of inventory pursuant to the provisions of Section
1.2.2 hereof) to be paid by Purchaser to Sellers pursuant to this Agreement is
the total sum of Three Million Six Hundred Sixty Four Thousand and Eight Hundred
and Eighty Dollars ($3,664,880), which such Purchase Price is allocated: (i) One
Million Thirty Four Thousand Seven Hundred Thirty Six Dollars ($1,034,736) to be
paid to Hagen Ranch (the "Hagen Ranch Purchase Price"); (ii) One Million Seven
Hundred Four Thousand Two Hundred Twenty Eight Dollars ($1,704,228) to be paid
to Jupiter Farms (the "Jupiter Farms Purchase Price"); and (iii) Nine Hundred
Twenty Five Thousand Eight Hundred Sixteen Dollars ($925,816) to be paid to
Wellington (the "Wellington Purchase Price").  The Purchase Price shall be paid
as follows at Closing:
 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------






(a) Hagen Ranch shall be issued 310,421 shares of Purchaser's Series B
Convertible Preferred Stock, $1.00 per share stated value, with such rights and
designations as set forth on Schedule B (the "Series B Preferred Stock"),
310,421 shares of Purchaser's common stock, par value $0.0001 per share (the
"Common Stock"), and a $413,894 secured promissory note in the form of Schedule
C (the "Hagen Ranch Promissory Note");

(b) Jupiter Farms shall be issued 511,268 shares of Series B Preferred Stock,
511,268 shares of Common Stock, and a $681,691 secured promissory note in the
form of Schedule C ("Jupiter Farms Promissory Note"); and

(c) Wellington shall be issued 277,745 shares of Series B Preferred Stock,
277,745 shares of Common Stock, and a $370,326 secured promissory note in the
form of Schedule C ("Wellington Promissory Note").

1.2.2.            Motor Fuel and Inventory.  There shall be a cash payment to
Seller for the cost of motor fuel and other inventory on hand at time of
Closing. Merchandise shall be calculated at 70% of retail price;
cigarettes/tobacco at cost, beer and wine at cost, fuel at day of delivery cost.
Payment shall be made within 60 days of Closing.
1.3.            Transitional Management Fee.  To facilitate a transition to the
OTM Brand and as an additional component to the Purchase Price, each Seller
shall be paid a monthly transitional management fee for a period of six (6)
months from the Closing in an amount equal to the Net Profits from the Business
at the Location (the "Transitional Management Fee").  For the purposes of this
Agreement "Net Profits" from the Business at each of the Locations shall be
determined in accordance with U.S. generally accepted accounting principles
consistently applied ("GAAP").  The Transitional Management Fee shall be
calculated by the Purchaser and paid bi-weekly.  A calculation of the
computation of the Net Profits shall accompany each payment of the Transitional
Management Fee.
1.4.            Security Deposits.  All existing security deposits for utilities
such as telephone, water, electric, etc. will remain the property of Sellers, to
be refunded to Sellers by the respective utility companies in accordance with
their policies. Purchaser will make such new deposits as said companies may
require. Sellers will be responsible for payment of utility charges up to the
Closing Date. Purchaser will be responsible for all such charges accruing after
the Closing Date.
1.5.            Allocation of the Purchase Price.  Purchaser and Sellers agree
to the allocation of the respective Purchase Price between each Seller and among
the several Acquired Assets and the Transitional Management Fee as mutually
determined in accordance with GAAP.
1.6.            Taxes.  Each Seller shall pay (i) to the appropriate authorities
all taxes ("Taxes") arising out of the ownership of the Acquired Assets and
Excluded Assets and out of the operation of the Business on and before the
Closing Date; and (ii) to the appropriate authorities all Taxes, including
without limitation, gross and net income Taxes, and sales and use Taxes arising
out of the transfer of the Acquired Assets, if any.
 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------





ARTICLE 2.
ASSETS AND LIABILITIES INCLUDED AND EXCLUDED FROM SALE
2.1.            Acquired Assets.  Except as otherwise specifically set forth in
this Agreement and on the Schedules hereto, the Acquired Assets to be purchased
from Sellers shall include all of Sellers' right, title and interest in and to
said assets as follows:
2.1.1.            Personal Property.  The tangible personal property owned by or
leased to Sellers, instruments, equipment, systems, as identified on Schedule
2.1.1. ("Personal Property").
2.1.2.            Personal Property Leases.  All equipment leases and other
personal property leases for tangible personal property (including, without
limitation, office equipment) leased by Sellers, and including as identified on
Schedule 2.1.2 ("Personal Property Leases").
2.1.3.            Contracts.  All of Sellers' rights related to contracts,
agreements, options and commitments (other than Personal Property Leases),
including, without limitation, as identified on Schedule 2.1.3. ("Contracts").
2.1.4.            Cash on Hand, Accounts Receivable, and Prepaid Income.  All
cash on hand, accounts receivable, credit card receipts, cash deposits that
customers have deposited with Sellers, deferred revenue, prepaid income, amounts
paid by customers pursuant to any plans or programs in which customers paid an
amount to receive services or goods in the future, and similar amounts paid by
customers to Sellers in advance of rendering the services or providing the goods
after Closing Date.
2.1.5.            Business Records.  Copies of all current accounting records,
current financial records, operations records, customer records, customer lists,
vendor lists, price lists, operations manuals, and all other records, files,
memoranda, sketches, bids, Contracts, and other documents relating to any of
Sellers' businesses ("Business Records").
2.1.6.            Inventory.  Beer Inventory, Beverage Inventory, Fast Food
Inventory, Fuel Inventory, Store Inventory, Tobacco Inventory, and other items,
such as janitorial and office supplies, and all other operating supplies used in
the ordinary course of business shall be classified as inventory hereunder
("Inventory"). As soon as possible following Closing, Sellers shall complete a
physical count of the Inventory; determine the cost (in accordance with GAAP) of
such Inventory as of the close of business on the date immediately preceding the
Closing Date.  A copy of the Inventory shall be attached, post-Closing, to this
Agreement as Schedule 2.1.6.
2.1.7.            Communication Addresses.  All telephone numbers, facsimile
numbers, internet addresses, internet domain names, internet domain name
registrations, log-in identifications, user identifications, screen names and
on-line service identifications relating to the Business ("Communication
Addresses").
2.1.8.            Computer Software and Databases.  All computer software and
applications, licensed, leased, internally developed or otherwise used by
Sellers in connection with each Business ("Computer Software and Databases").
 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------





2.1.9.            Insurance.  All policies of fire, extended coverage,
liability, errors and omissions, environmental and all other kinds of insurance
held by Sellers and covering the Business; provided, however, that Purchaser
shall have no obligation to continue or renew any such policy of insurance
following the Closing Date.
2.2.            Assumed Liabilities.  No liabilities of any type and condition,
real, personal and mixed, tangible and intangible, fixed and unfixed, choate or
inchoate, accrued, absolute, contingent or otherwise, wherever located and
whether or not reflected on Sellers' books and records related to the Acquired
Assets or the Business, are assumed by Purchaser.
2.3.            Excluded Assets.  The assets to be purchased by Purchaser
pursuant to this Agreement are limited to the Acquired Assets described above.
2.4.            Excluded Liabilities.  Purchaser shall not assume or be deemed
to have assumed, and Sellers shall remain solely responsible following the
Closing for, any and all indebtedness, contract obligations and other
liabilities of Sellers ("Excluded Liabilities").
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF EACH SELLER
As a material inducement to Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, each Seller severally and not
jointly represents and warrants to Purchaser as follows:
3.1.            Organization: Power.  Each Seller is a corporation duly
organized and validly existing under the Laws of the State of Florida.
3.2.            Authorization and Validity of Agreement.  Each Seller has all
requisite corporate power and corporate authority to own, lease and operate the
Acquired Assets, to carry on the Business as it is now being conducted, and to
enter into, execute and deliver this Agreement and all agreements contemplated
hereby, to consummate the transactions contemplated by this Agreement and to
comply with and fulfill the terms and conditions of this Agreement. The
execution and delivery of this Agreement by each Seller and the consummation by
each Seller of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of each Seller, and no other
corporate or other proceedings on the part of any Seller are necessary to
authorize the execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by each Seller and constitutes
the legal, valid and binding obligation of each Seller, enforceable against each
Seller in accordance with its terms and conditions.
 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------





3.3.            No Conflict or Violation.  The execution, delivery and
performance of this Agreement by each Seller does not and shall not: (a) violate
or conflict with any provision of the articles of incorporation, bylaws or other
governing document of each Seller, (b) violate any provision of Law of any
Governmental Entity applicable to Sellers or the Business; (c) violate or result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any contract to which any Sellers are a party, or by which
Sellers' assets or properties may be bound, other than as set forth on Schedule
3.3; or (d) result in the imposition of any encumbrance or restriction on the
Business or any of the Acquired Assets.  When used herein, "Law" shall mean any
statute, law, ordinance, regulation, rule, code, injunction, judgment, decree or
order of any Governmental Entity, and "Governmental Entity" shall mean any
government or quasi-governmental or regulatory agency or body thereof, or
political subdivision thereof, whether federal, state, local or foreign, or any
agency, commission, instrumentality or authority thereof, or any court or
arbitrator (public or private).
3.4.            Consents and Approvals. Schedule 3.4 sets forth a list of each
consent, waiver, authorization or approval required in connection with the
execution and delivery of this Agreement by Sellers or the performance by
Sellers of their obligations hereunder (the "Required Consents").
3.5.            Financial Statements and delivery of Audited Financial
Statements.
3.5.1.            Each of the Sellers has made available to Purchaser the
current balance sheet for each of the Locations and all other financial records
of the Business, including, but not limited to, financial statements, income
statements, inventory counts, and credit card receipts for the last two years
("Financial Statements"). The Financial Statements (i) are complete and correct
in all material respects, (ii) were prepared in the ordinary course of business
from the books and records of Sellers in accordance with GAAP and maintained
throughout the periods indicated, (iii) present fairly, in all material
respects, the financial position of each Business as of the date indicated, and
(iv) are suitable for an audit in the form required by the Securities and
Exchange Commission ("SEC").
3.5.2.            Each Seller shall, within 74 days from the Closing Date,
furnish to Purchaser audited financial statements for each Business in
accordance with SEC Regulations.
3.6.            Absence of Undisclosed Liabilities.  Except as incurred by
Sellers in the ordinary course of operating its business since the date of the
Financial Statements, to the knowledge of Sellers, there has not been any
material adverse change in Sellers' business condition (financial or otherwise),
properties or operations. Further, Sellers are not aware of any liabilities,
whether absolute, accrued, contingent or otherwise, arising through the
ownership or operation of Sellers, which materially affect the Acquired Assets
or the operation of each Seller's Business; and Sellers do not know of any basis
for the assertion against the Acquired Assets of any undisclosed liability of
Sellers.
3.7.            No Default.  With respect to any contract, agreement, lease,
license or understanding that is being acquired by Purchaser, Sellers are not in
default under the terms of any such contract, agreement, lease, license or
understanding to which it is a party, and which default will result in any loss
or damage to Sellers, nor has any condition or event occurred which, after
notice, the passage of time, or otherwise, would constitute a default under or
breach of any terms thereof, and Sellers are not aware of any condition that
will result in a default under any terms thereof.
 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------





3.8.            Taxes.  Each Seller has filed all federal, state and local
income, sales, use, excise, withholding, franchise, payroll and other tax
returns and reports required to be filed in connection with the operation of
each Seller's Business (the "Tax Returns"), and all taxes shown by the Tax
Returns to be due and payable have been paid. Sellers shall prepare and file all
income, sales, use, excise, withholding, franchise, payroll and other tax
returns, and pay all taxes, required to be filed or paid up to and through the
Closing Date. Except for property taxes not yet due and payable, there are no
tax liens on any of the Acquired Assets. Sellers have delivered to Purchaser
true and correct copies of all federal and state income and excise Tax Returns
of Sellers for the tax year ending December 31, 2014. Sellers have not given or
been requested to give waivers of any statutes of limitations relating to the
payment of federal, state or local taxes.
3.9.            Title to the Acquired Assets and Related Matters. Each Seller
has good and marketable title to all of the Acquired Assets, free and clear of
all encumbrances. Sellers have complete and unrestricted power and the
unqualified right to sell, convey, assign, transfer and deliver the Acquired
Assets, and the deeds and other instruments of assignment and transfer to be
executed and delivered by Sellers to Purchaser at the Closing will be valid and
binding obligations of Sellers, enforceable in accordance with their respective
terms, and will effectively vest in Purchaser good and marketable title to the
Acquired Assets. Other than the Required Consents, all consents necessary to
consummate the transactions contemplated by this Agreement have been obtained,
or will be obtained on or prior to and be in effect as of the Closing Date, and
are or will be when obtained valid and binding upon the persons giving the same.
The Acquired Assets are in good operating condition and repair, subject to
normal wear and tear, and are suitable for the purposes used. There does not
exist any condition, which interferes with the economic value or use of any of
the Acquired Assets. The Acquired Assets, together with the assets included in
the Real Property Leases, include all properties and assets, exclusive of
Licenses and Permits and other agreements, but excluding the Excluded Assets,
necessary to permit Purchaser to carry on the Business subsequent to the Closing
as presently conducted by Sellers.
3.10.            Compliance With Law.  Each Business has been conducted at the
Locations in compliance with all applicable Laws, including without limitation,
those applicable to discrimination in employment, occupational safety and
health, trade practices, competition and pricing, product warranties, zoning,
building, sanitation, employment, retirement, labor relations, and product
advertising. The Sellers are not in default with respect to any order, writ,
judgment, award, injunction or decree of any governmental entity or arbitrator
applicable to each Business, its employees, the Business conducted at the
Locations or any of the Acquired Assets, or is aware that any factual
circumstances are likely to result in such default.
3.11.            Inventories.  All items of Inventory are owned by Sellers and
were acquired by Sellers in the ordinary course of operation, may be used for
the items' intended purposes, and were purchased, handled, stored and sold in
accordance with all federal, state and local governmental Laws and regulations.
3.12.            Liabilities.  To each Seller's knowledge, there are no
liabilities, not otherwise reflected in the Financial Statements, which are
known or with reasonable care or upon reasonable inquiry should be known, and
which are now or may be assessed or become a charge against the Acquired Assets.
 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------





3.13.            Insurance.  Purchaser has inspected each policy of fire,
extended coverage, liability (including, without limitation, professional
liability) and all other kinds of insurance held by Sellers and covering the
business and/or the assets of the business. Sellers know of no claims made
against any such insurance policy that are unresolved as of Closing. The
policies are in full force and effect and will be in full force and effect at
Closing. Upon request of Purchaser, Sellers will execute whatever assignments
may be required by said insurers to keep any of said policies in force.
3.14.            Contracts and Personal Property Leases.  All Contracts and
Personal Property Leases that are being assumed by Purchaser, are in full force
and effect; and to the knowledge of Sellers, there are no existing defaults or
events or conditions which but for the passage of time would constitute defaults
pursuant to such documents.
3.15.            Litigation or Claims.  To the knowledge of Sellers, there are
no claims, actions, suits, arbitrations, governmental investigations, inquiries,
or proceedings pending or threatened against, or involving the Acquired Assets
or the Businesses before any court, governmental or administrative body or
agency, or private arbitration tribunal.  To Sellers' knowledge, there are no
facts upon which material claims may be made against said Acquired Assets or
Businesses, nor are there any outstanding orders, writs, injunctions, or decrees
of any court, arbitrator or governmental agency, which materially adversely
affect or could materially adversely affect the Acquired Assets or Businesses.
3.16.            Employee Benefit Plans.  There are no employee or Sellers'
benefit plans.
3.17.            Personnel; Labor Relations.
3.17.1.                          There are no and never have been collective
bargaining agreements and relationships to which each Seller has been bound at
any Location or in the operation of any Business.
3.17.2.                          Nothing contained in this Agreement shall
confer upon any personnel of Sellers any right with regard to continued
employment by Purchaser nor any third party beneficiary rights, nor shall
anything herein interfere with the right of Purchaser after the Closing Date to:
(i) terminate the employment of any of its personnel at any time, with or
without cause or notice; or (ii) restrict Purchaser in the exercise of its
independent business judgment in establishing or modifying any of the terms or
conditions of the employment of its personnel.
3.18.            Licenses and Permits. Each Seller has obtained all licenses and
permits necessary for the conduct of the Business (the "Licenses and Permits")
and all Licenses and Permits are in full force and effect. Each Seller is in
compliance with all terms, conditions and requirements of all Licenses and
Permits and no proceeding is pending or, to the knowledge of each Seller,
threatened relating to the revocation or limitation of any of the Licenses and
Permits.
3.19.            Insurance; Bonds With Respect to each Business. With respect to
each Business:
(a)            Schedule 3.19 lists all insurance policies setting forth the
carrier, policy number, expiration dates, premiums, description of type of
coverage and coverage amounts. The Sellers have made true and complete copies of
all such policies available to Purchaser.
 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------





(b)            There are no outstanding bonds or other surety arrangements
issued or entered into in connection with the assets and properties of Sellers
or the Business. No bond is required to satisfy any contractual, statutory, or
regulatory requirement applicable to the Company.
3.20.            Contracts and Commitments. Schedule 3.20 sets forth the list of
Contracts, all of which are in full force and effect. Except as set forth in
Schedule 3.20, each Seller has not breached any provision of, or is in default
under, the terms of, nor does any condition exist which, with notice or lapse of
time, or both, would cause Sellers to be in default under, any Assigned
Contract, insofar as such breach, default or condition would affect the Business
or the Acquired Assets.
3.21.            Broker's and Finder's Fees. No broker, finder or other person
is entitled to any commission or finder's fee in connection with this Agreement
or transactions contemplated by this Agreement as a result of any actions or
commitments of the Sellers (or its affiliates).
3.22.            All Material Information. To the knowledge of each Seller,
Sellers have provided Purchaser with all material information relating to the
Acquired Assets, the Business or its prospects, the operations of the Business,
and the financial or other condition of Sellers, except such information that
Purchaser has knowledge of or which generally affects the convenience store,
grocery store, prepared food and gas station industries.
3.23.            Investment Intent.  Each Seller acknowledges that the shares of
Series B Preferred Stock and Common Stock have not been registered with the SEC
and will bear the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TOWARD
RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
3.24.            Survival. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance hereof.
3.25.            Absence of Certain Changes or Events.  Except as set forth on
Schedule 3.25, since January 1, 2015, Sellers have operated the Business at the
Locations in the ordinary course consistent with past practice.
 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------





ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Sellers as follows:
4.1.            Corporate Organization. Purchaser is a corporation duly
organized and validly existing under the Laws of the State of Nevada and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted.
4.2.            Authorization and Validity of Agreement. Purchaser has all
requisite corporate power and corporate authority to enter into this Agreement
and to perform its obligations hereunder. The execution and delivery of this
Agreement and the performance of the obligations of Purchaser hereunder have
been duly authorized by all necessary corporate action by the Board of Directors
of Purchaser, and no other corporate proceedings on the part of Purchaser are
necessary to authorize the execution, delivery, or performance. This Agreement
has been duly executed by Purchaser and constitutes Purchaser's valid and
binding obligation, enforceable against Purchaser in accordance with its terms.
4.3.            No Conflict or Violation. The execution, delivery and
performance of this Agreement by the Purchaser does not and shall not: (a)
violate or conflict with any provision of its articles of incorporation, bylaws,
or other governing document of Purchaser, (b) violate any provision of Law of
any Governmental Entity, or (b) violate or result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Purchaser is a party or by which it is bound or to which
any of its properties or assets is subject.
4.4.            Approvals and Consents. The execution, delivery and performance
of this Agreement by the Purchaser does not require Purchaser to obtain the
consent or approval of, or to make any filing with, any Governmental Entity.
4.5.            Broker's and Finder's Fees. No broker or finder is entitled to
any commission or finder's fee in connection with this Agreement or the
transactions contemplated by this Agreement as a result of any actions or
commitments of Purchaser.
ARTICLE 5.
CLOSING
5.1.            Time, Date and Place of Closing.  The execution and delivery of
the documents required to consummate the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of Pearlman Schneider
LLP, 2200 NW Corporate Boulevard, Suite 210, Boca Raton, Florida 33431 on
January 28, 2016 at 2 p.m., local time. The Closing shall be effective as of and
upon the execution and delivery of the documents and payment of money
contemplated by this Agreement (the "Closing Date").
5.2.            Deliveries by Sellers:  Unless otherwise indicated in this
Section, on the Closing Date, the Sellers shall deliver to Purchaser executed
copies of the following agreements, documents and other items:
5.2.1.            Bills of Sale in a form to be mutually agreed upon by the
parties hereto and other instruments of assignment transferring the Acquired
Assets on the Closing Date;
 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------





5.2.2.            The Assignment of the Personal Property Leases by and between
Sellers and Purchaser, and any third party lessor, in a form to be mutually
agreed upon by the parties hereto;
5.2.3.            Copies of all the corporate resolutions adopted by the Board
of Directors and the shareholders of Sellers authorizing and approving the
execution and delivery of this Agreement and all agreements contemplated hereby
and the consummation of the transactions hereby and thereby, certified to be
true and complete and in full force and effect by the corporate secretary;
5.2.4.            Assignment Agreement for Contracts other than the Personal
Property Leases in a form to be mutually agreed upon by the parties hereto;
5.2.5.            Copies of each Consent, waiver, authorization and approval
required pursuant to this Agreement;
5.2.6.            The Certificate of Good Standing of the Sellers issued by the
Florida Secretary of State dated within thirty (30) days of the Closing Date;
5.2.7.            Certificates of the Sellers pursuant to Article 9 of this
Agreement;
5.2.8.            On the Closing Date, copies or originals of all documents and
records in possession of the Sellers relating to the Acquired Assets as set
forth in Section 2.1 of this Agreement;
5.2.9.            Within 74 days from the Closing Date audited financial
statements for each Business for the prior two fiscal years in form and scope to
comply with SEC rules and regulations.
5.3.            Deliveries Made by Purchaser. At the Closing Purchaser shall
execute and deliver the following:
5.3.1.            The Purchase Price payable in accordance with Section 1.2.
inclusive of:

(i) Hagen Ranch shall receive a certificate for 310,421 shares of Series B
Preferred Stock, a certificate for 310,421 shares of Common Stock, the Hagen
Ranch Promissory Note and a Security Agreement in the form attached hereto as
Exhibit D;

(ii) Jupiter Farms shall receive a certificate for 511,268 shares of Series B
Preferred Stock, a certificate for 511,268 shares of Common Stock, the Jupiter
Farms Promissory Note and a Security Agreement in the form attached hereto as
Exhibit D; and

(iii) Wellington shall receive a certificate for 277,745 shares of Series B
Preferred Stock, a certificate for 277,745 shares of Common Stock, the
Wellington Promissory Note and a Security Agreement in the form attached hereto
as Exhibit D.



5.3.2.            Copies of all corporate resolutions adopted by the Board of
Directors of Purchaser authorizing and approving the execution and delivery of
this Agreement and all agreements contemplated hereby and the consummation of
the transactions hereby and thereby, certified to be true and complete and in
full force and effect by the corporate secretary;
 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------





5.3.3.            Certificates of the Purchaser pursuant to Article 8 of this
Agreement.
5.3.4.            Executed leases (the "Real Property Leases") for each Location
in the forms substantially set forth as Exhibits A, B and C to this Agreement.
5.4.            Taking of Inventory.  As the last act of Closing, the parties
shall conduct an inventory of the items specified in Section 2.16 The results of
the inventory shall be attached to this Agreement as Schedule 2.16.
5.5.            Documents Delivered after Closing.  At and after Closing, the
parties shall execute and deliver all documents as may be required to effect the
transactions contemplated by this Agreement, and after Closing shall take any
other action consistent with the terms of this Agreement that may reasonably be
requested by a party for the purpose of effecting the transactions contemplated
by this Agreement.
ARTICLE 6.
PURCHASER LICENSES AND PERMITS
6.1.            Purchaser Licenses and Permits.  The Purchaser shall obtain new
operating licenses, product licenses and permits, and tax permits, as necessary,
for each Location and shall promptly notify all concerned stated, federal and
local governmental agencies of the change in owners. To the extent permitted by
Law, Purchaser shall be permitted to use any Licenses and Permits of the Sellers
held in connection with the Business and any Location, until new permits and/or
licenses have been obtained; and Sellers, upon request, agree to grant any
consents or approvals necessary to implementation of such use by the Purchaser,
subject to Purchaser's obligation to hold Sellers harmless from all expenses,
liability or other consequences of such use. Purchaser agrees to reimburse
Sellers for the unused portion of any pre-paid fees for Licenses and Permits
assigned to the Purchaser. Upon receipt of all necessary permits and licenses by
the Purchaser, Sellers shall cancel their existing Licenses and Permits (except
those assigned to Purchaser) and shall file final reports and/or Tax Returns
with each concerned agency or official and shall pay any taxes, penalties or
other charges due thereunder not attributable to Purchaser's use thereof.
ARTICLE 7.
COVENANTS AND REMEDIES
7.1.            Survival of Representations, Warranties, and Covenants.  Except
as otherwise set forth in this Agreement, the representations, warranties, and
covenants by the respective parties set forth in this Agreement, including,
without limitation, any representations, warranties or covenants set forth in
any Schedule or other writing delivered pursuant to this Agreement, shall
survive the Closing Date for a period of two years and shall be deemed to be
material and to have been relied upon by the other party.
7.2.            Claim.  A "Claim" shall be broadly construed to include any
damage, liability, expense, reasonable attorney fees, costs, or any combination
thereof arising from, related to, or connected with a party's breach of this
Agreement.
 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------





7.3.            Claim Notice and Cure Period.  In the event of a Claim, then the
aggrieved party shall provide reasonable written notice to the defaulting party
of such breach.  From the date of notice the defaulting party shall have 30 days
to cure the Claim (an "Undisputed Claim") or dispute its liability to such Claim
in writing (a "Disputed Claim").  If an Undisputed Claim continues after the 30
day cure period, then the aggrieved party shall have all remedies provided by
this Agreement and by Law.  With respect to a Disputed Claim, the parties shall
proceed in good faith to negotiate a resolution of such Disputed Claim and, if
not resolved through negotiations, such dispute shall be resolved by litigation
in an appropriate court of competent jurisdiction.
7.4.            Indemnity by Sellers.  Subject to the provisions of Section 8.4
of this Agreement, Sellers agree to indemnify, defend, protect and hold
Purchaser and its officers, directors, shareholders and agents harmless for,
from and against any and all (i) liabilities of Sellers, (ii) Claims sustained
directly or indirectly by Purchaser based on pre-Closing operation of Sellers'
business, and (iii) breach of any of Sellers' respective representations and
warranties made under this Agreement. Sellers agree to pay Purchaser's costs of
defense and to indemnify Purchaser against all such liabilities, except for
those described in Section 8.4, that exist at the Closing Date or are based on
the conduct of Sellers' business prior to the Closing Date.
7.5.            Indemnity by Purchaser.  The Purchaser agrees to indemnify,
defend, protect and hold Seller, its member(s) and agents harmless for, from and
against, any and all (i) Claims sustained directly or indirectly by Sellers or
its member(s) or agents based on Purchaser's ownership, use or operation of the
assets or assumed Liabilities after the Closing Date, and (ii) breach of any of
Purchaser's representations,  warranties, and covenants made under this
Agreement.  Purchaser agrees to pay Sellers' costs of defense and to indemnify
Sellers against all such liabilities that arise after the Closing Date or are
based on the ownership of the Acquired Assets after the Closing Date.
7.6.            Rights and Remedies Cumulative.  Except as expressly provided in
this Agreement, and to the extent permitted by Law, any rights and remedies
described in this Agreement are cumulative and not alternative to any other
rights and remedies available at Law or in equity.
7.7.            Non-waiver of Rights and Remedies.  The failure or neglect of a
party to enforce any right or remedy available by reason of the failure of the
other party to observe or perform a term or condition set forth in this
Agreement shall not constitute a waiver of the term or condition.  A waiver by a
party (i) shall not affect any term or condition other than the one specified in
the waiver, and (ii) shall waive a specified term or condition only for the time
and in a manner specifically stated in the waiver.
7.8.            Governing Law, Jurisdiction, and Venue.  This Agreement shall be
governed by Florida Law.  The state and federal courts of Florida have
jurisdiction; and venue for mediation, litigation and all other proceedings
shall be located in Palm Beach County, Florida.
7.9.            Survival of Remedies.  Except as otherwise set forth in this
Agreement, the remedies and remedial procedures and processes set forth in this
Article 7 survive termination or abandonment of this Agreement.
 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------





ARTICLE 8.
CONDITIONS PRECEDENT TO OBLIGATIONS OF EACH SELLER
The obligation of each Seller to consummate the transactions provided for in
this Agreement are subject to the fulfillment, at or before the Closing, of the
following conditions, any one more of which may be waived in writing by Seller
in its sole discretion:
8.1.            Deliveries by Purchaser.  Purchaser shall have made delivery to
Sellers of the documents and items specified herein.
8.2.            Representations and Warranties of Purchaser.  All
representations and warranties made by Purchaser in this Agreement shall be true
and correct in all material respects, and Sellers shall have received a
certificate to that effect from Purchaser dated the Closing Date.
8.3.            Performance of the Obligations of Purchaser.  Purchaser shall
have performed in all material respects all obligations required under this
Agreement to be performed by Purchaser and Sellers shall have received a
certificate to that effect from Purchaser dated the Closing Date.
8.4.            No Violation of Orders.  No preliminary of permanent injunction
or other order issued by any governmental entity that declares this Agreement
invalid or unenforceable in any material respect or prevents or attempts to
prevent the consummation of the transactions contemplated hereby or thereby
shall be in effect.
8.5.            Required Approvals.  All consents and approvals necessary to
permit the consummation of the transactions contemplated by this Agreement shall
have been received.
ARTICLE 9.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
The obligation of Purchaser to consummate the transactions provided for in this
Agreement is subject to the fulfillment, at or before the Closing, of the
following conditions, any one more of which may be waived in writing by
Purchaser in its sole discretion:
9.1.            Deliveries by Sellers.  Sellers shall have made delivery to
Purchaser of the documents and items specified herein.
9.2.            Representations and Warranties of Sellers.  All representations
and warranties made by applicable Sellers in this Agreement shall be true and
correct in all material respects as of  the Closing Date and Purchaser shall
have received a certificate to that effect from each Seller dated such Closing
Date.
9.3.            Performance of the Obligations of Sellers.  Unless performance
is contemplated to be completed after the execution of this Agreement or
Purchaser as otherwise waived in writing performance for a stated period of
time, each Seller shall have performed in all material respects all obligations
required under this Agreement to be performed by such Seller on or before the
Closing Date, and Purchaser shall have received a certificate to that effect
from Purchaser dated the Closing Date.
 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------





9.4.            No Violation of Orders.  No preliminary of permanent injunction
or other order issued by any governmental entity that declares this Agreement
invalid or unenforceable in any material respect or prevents or attempts to
prevent the consummation of the transactions contemplated hereby or thereby
shall be in effect.
9.5.            Required Approvals.  All consents and approvals of any
governmental entity necessary to permit the consummation of the transactions
contemplated by this Agreement shall have been received.
ARTICLE 10.
GENERAL PROVISIONS
10.1.            Notices.  All notices and other communications ("Notices")
under this Agreement shall be (i) in writing, (ii) deemed to have been delivered
(a) upon the date of delivery if delivered in person, by facsimile or by e-mail,
(b) on the date of the postmark on the return receipt if deposited in the United
States Mail, with postage prepaid for certified or registered mail, return
receipt requested, or (c) on the date of delivery if delivered by nationally
recognized express courier, and (iii) shall be addressed or delivered to the
following relevant address or at the other address as shall be given in writing
by a party to the other:
If to Purchaser:
On the Move Corporation
 
Attn:  Richard J. Reitano
 
12355 Hagen Ranch Road, Suite 604
 
Boynton Beach, FL 33437
   
If to Sellers:
Jay Seewald
 
2355 Hagen Ranch Road, Suite 604
 
Boynton Beach, FL 33437



10.2.            Payment of Expenses.  Except for expenses of the appraisal and
for the purchase of a policy of title insurance related to this transaction,
Purchaser and Sellers shall each pay their own fees and expenses, including fees
and expenses of their respective attorneys, accountants, advisors, agents and
other representatives, incidental to the preparation and performance of this
Agreement.
10.3.            Time of the Essence.  Time is of the essence with respect to
the obligations to be performed under this Agreement.
10.4.            Entire Agreement.  All Exhibits and Schedules to this Agreement
constitute a part of this Agreement.  This Agreement, together with the
accompanying Exhibits and Schedules, constitutes the entire, completely
integrated agreement among the parties and supersedes all prior memoranda,
correspondence, conversations and negotiations.
10.5.            Severability.  The invalidity of any portion of this Agreement
shall not affect the validity of any other portion of this Agreement.  If the
invalidity or unenforceability is due to the unreasonableness of time or
geographical restrictions, the restrictions shall be effective for the period of
time and area as a court may determine to be reasonable.
 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------





10.6.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
10.7.            Amendment and Waiver.  This Agreement may not be modified or
amended, except by an agreement in writing signed by Sellers and Purchaser. 
Sellers or Purchaser may waive any of the conditions contained herein or any of
the obligations of the other party hereunder but any such waiver shall be
effective only if in writing and signed by the party waiving such condition or
obligation.
10.8.            Power to Execute.  Each person executing this Agreement on
behalf of a party, by his or her execution hereof, represents and warrants that
they are fully authorized to do so, and that no further action or consent on the
part of the party for whom they are acting is required for the effectiveness or
enforceability of this Agreement against such party following such execution.
10.9.            Assignment.  This Agreement is only assignable with the joint
written consent of the parties hereto.  No such assignment shall release the
assigning party from any of its obligations, liabilities, warranties or
representations set forth in this Agreement.
10.10.            Binding Terms.  This Agreement and the terms and provisions
hereof shall inure to the benefit of and be binding upon the parties hereto and
their legal representatives, successors and permitted assigns as described
herein.
10.11.            Headings.  Descriptive headings used herein are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.
10.12.            Singular and Plural; Gender.  When required for proper
interpretation, words used herein in the singular tense shall include the
plural, and vice versa; the masculine gender shall include the neuter and the
feminine, and vice versa.
10.13.            Commissions.  Sellers and Purchaser mutually represent and
warrant that no real estate commission, finders' or brokers' fee has been or
will be incurred in connection with this Agreement for the sale of Acquired
Assets contemplated hereby.  Each party agrees to indemnify and hold the other
harmless from and against any and all real estate commissions, finders' fees or
brokers' fees due or claimed to be due in connection with this transaction and
attributable to the indemnifying party, such indemnity to include reasonable
attorneys' fees and costs incurred in connection with any such claim.
10.14.            Construction.
10.14.1.                The parties have participated jointly in the negotiation
and drafting of this Agreement, and, in the event of an ambiguity or a question
of intent or a need for interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
10.14.2.                Except as otherwise specifically provided in this
Agreement (such as by "sole," "absolute discretion," "complete discretion", or
words of similar import), if any provision of this Agreement requires or
provides for the consent, waiver or approval of a party, such consent, waiver
and/or approval shall not be unreasonably withheld or delayed.
 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------


 
10.14.3.                (i) Nothing in the Schedules and/or Exhibits to this
Agreement shall be deemed adequate to disclose an exception to a representation
or warranty made herein unless the Schedule or Exhibit identifies the exception
with particularity and describes the relevant facts in reasonable detail.
(ii) The parties intend that each representation, warranty, and covenant herein
shall have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant, as the
case may be.


10.14.4.                (i)  Words of any gender used in this Agreement shall be
held and construed to include any other gender; words in the singular shall be
held to include the plural; and words in the plural shall be held to include the
singular; unless and only to the extent the context indicates otherwise.
(ii)  Any reference to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.


(iii)  The word "including" means "including, without limitation."



 
SELLERS:
     
West Boynton Auto Service, Inc.
     
By:  /s/ Jay Seewald
 
Jay Seewald
 
Title: President
         
Spanish River Service, Inc.
     
By:  /s/ Jay Seewald
 
Jay Seewald
 
Title: President
         
Seeliva Industries, Inc.
     
By:  /s/ Jay Seewald
 
Jay Seewald
 
Title: President
         
PURCHASER:
     
On the Move Corporation
     
By:  /s/ Richard Reitano
 
Richard Reitano, Chief Executive Officer


 
 
Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------